NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                NOV 15 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

RONALD EDWARD SMITH,                             No. 10-16286

              Petitioner - Appellant,            D.C. No. 3:06-cv-01637-MMC

  v.
                                                 MEMORANDUM*
CHARLES PLUMMER, Sheriff,

              Respondent - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
               Maxine M. Chesney, Senior District Judge, Presiding

                      Argued and Submitted October 11, 2011
                            San Francisco, California

Before: HUG, KLEINFELD, and W. FLETCHER, Circuit Judges.

       Petitioner Ronald Edward Smith appeals from the district court’s denial of

his 28 U.S.C. § 2241 petition for writ of habeas corpus. The district court

determined that it must abstain from exercising jurisdiction under Younger v.

Harris, 401 U.S. 37 (1971). In the alternative, the district court also denied



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Smith’s Santobello v. New York, 404 U.S. 257 (1971), claim on the merits.

Because the district court correctly decided the Younger abstention issue, we

decline to reach the merits of Smith’s Santobello claim.

      “Younger abstention is a jurisprudential doctrine rooted in overlapping

principles of equity, comity, and federalism.” San Jose Silicon Valley Chamber of

Commerce Political Action Comm. v. San Jose, 546 F.3d 1087, 1091 (9th Cir.

2008). Though Younger involved a federal plaintiff’s attempt to enjoin a state

criminal prosecution, the Younger doctrine also extends to state civil judicial

proceedings if the following four factors are met: (1) there is an ongoing state-

initiated judicial proceeding; (2) the proceeding implicates important state

interests; (3) the federal litigant is not barred from litigating federal constitutional

issues in the state proceeding; and (4) federal court action would enjoin the

proceeding or have the practical effect of doing so, i.e., would interfere in a way

that Younger disapproves. Gilbertson v. Albright, 381 F.3d 965, 978 (9th Cir.

2004) (en banc).

      There is an ongoing state-initiated civil commitment proceeding pending

against Smith. The proceeding, brought pursuant to California’s Sexually Violent

Predators Act (SVPA), implicates the important state interests of protecting the

public from sexually violent offenders and providing such offenders with mental


                                            2
health treatment. If a federal court were to grant the relief Smith seeks, the action

would have the effect of enjoining the state SVPA proceedings.

      Smith argues the state court proceedings no longer offer him an adequate

opportunity to litigate his federal Santobello claim. Smith has had the opportunity

to raise his federal constitutional claim in the state proceedings and indeed has

done so through every level of the California judicial system. Smith has not shown

that “state procedural law barred presentation of [his] claims,” Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 14 (1987), or that “extraordinary circumstances” rendered

the California courts “incapable of fairly and fully adjudicating” his federal

constitutional issues, Kugler v. Helfant, 421 U.S. 117, 124 (1975). Smith

“obviously disagrees vigorously with the result that he has achieved thus far in

California. However, his lack of success does not render the forum inadequate.”

Baffert v. California Horse Racing Bd., 332 F.3d 613, 621 (9th Cir. 2003).

      A federal court may equitably intervene in an ongoing state judicial

proceeding if “there is a showing of ‘bad faith’ or ‘harassment’ by state officials

responsible for the prosecution” or “where there exist other ‘extraordinary

circumstances in which the necessary irreparable injury can be shown even in the

absence of the usual prerequisites of bad faith and harassment.’” Kugler, 421 U.S.

at 124 (internal citations omitted). Smith argues that he is suffering irreparable


                                          3
injury “just by being forced to ‘run the gauntlet’” of the SVPA proceeding pending

against him, but Younger makes clear that any injury suffered by a petitioner as a

result of being forced to defend himself against a state prosecution brought in good

faith does not rise to the level of “irreparable injury,” even where the petitioner

alleges the prosecution is unlawful. Younger, 401 U.S. at 46 (“No citizen or

member of the community is immune from prosecution, in good faith, for his

alleged criminal acts. The imminence of such a prosecution even though alleged to

be unauthorized and hence unlawful is not alone ground for relief in equity . . . .”

(internal quotation omitted).

      Because the district court correctly determined that it must abstain from

exercising jurisdiction over Smith’s § 2241 petition, we decline to address the

merits of Smith’s constitutional claim.

      AFFIRMED.




                                           4